 1325 NLRB No. 92NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Milwaukee Engraving Co., Inc. and MilwaukeeGraphic Arts Health and Welfare Plan andGraphic Communications International Union,
Local 577-M a/k/a GCIU Milwaukee-Madison
Local 577-M a/k/a GCIU Southern Wisconsin
577-M. Cases 30±CA±13836 (formerly Case 20±CA±27908) and 30±CA±13837 (formerly Case
20±CA±27907)March 31, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
BRAMEUpon charges filed by Graphic CommunicationsInternational Union, AFL±CIO, CLC, Local 507-M on
May 30, 1997, the General Counsel of the National
Labor Relations Board issued a consolidated complaint
(complaint) on January 29, 1998, against Milwaukee
Engraving Co., Inc., the Respondent, alleging that it
has violated Section 8(a)(5) and (1) of the National
Labor Relations Act. Although properly served copies
of the charges and complaint, the Respondent failed to
file an answer.On February 26, 1998, the General Counsel filed aMotion for Summary Judgment with the Board. On
March 4, 1998, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that on February 3, 1998, the Respondent com-
menced proceedings under Chapter 11 of the Bank-
ruptcy Code, in Case No. 98021027-MDM, in the
United States Bankruptcy Court, Eastern District of
Wisconsin. Although the Respondent is in bankruptcy,
it is well established that the institution of bankruptcy
proceedings does not deprive the Board of jurisdictionor authority to entertain and process an unfair laborpractice case to its final disposition. Phoenix Co., 274NLRB 995 (1985). Board proceedings fall within the
exception to the automatic stay provisions for proceed-
ings by a governmental unit to enforce its police or
regulatory powers. See id., and cases cited therein.In the absence of good cause being shown for thefailure to file a timely answer, we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Milwaukee,
Wisconsin, has been engaged in the wholesale graphic
arts business. During the calendar year ending Decem-
ber 31, 1996, the Respondent, in conducting its busi-
ness operations, sold and shipped from its Milwaukee,
Wisconsin facility goods valued in excess of $50,000
directly to points outside the State of Wisconsin, pur-
chased and received at its Milwaukee, Wisconsin facil-
ity goods and materials valued in excess of $50,000 di-
rectly to points outside the State of Wisconsin, and
purchased and received at its Milwaukee, Wisconsin
facility goods and materials valued in excess of
$50,000 from other enterprises located within the State
of Wisconsin, each of which other enterprises had re-
ceived these goods and materials directly from outside
the State of Wisconsin. We find that the Respondent
is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act.Until about April 1, 1992, Graphic CommunicationsInternational Union, AFL±CIO, CLC, Local 277-M
(Local 277-M) and Graphic Communications Inter-
national Union, AFL±CIO, CLC, Local 507-M (Local
507-M) were labor organizations within the meaning
of Section 2(5) of the Act. About that same date, Local
277-M merged with Local 507-M. Since about April 1,
1992, Local 577-M has been the successor to Local
277-M, and, at all material times since that date, Local
577-M has been a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective-
bargaining within the meaning of Section 9(b) of the
Act:All employees of the Respondent who were cov-ered by the collective-bargaining agreement de-
scribed below (the 1991±1994 Agreement) and all
employees, artists who perform electronic pre-
press functions such as desk top publishing work; 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.excluding guards and supervisors as defined in theAct.Prior to April 1, 1992, Local 277-M was the des-ignated exclusive collective-bargaining representative
of the unit and was recognized as the representative by
the Respondent. This recognition was embodied in suc-
cessive collective-bargaining agreements, the most re-
cent of which was effective from May 1, 1991,
through April 30, 1994 (the 1991±1994 agreement).
Since about April 1, 1992, Local 577-M has been the
designated exclusive collective-bargaining representa-
tive of the unit and has been recognized as the rep-
resentative by the Respondent. At all material times,
based on Section 9(a) of the Act, Local 577-M has
been the exclusive collective-bargaining representative
of the unit.The 1991±1994 agreement contains provisions re-quiring the Respondent to make contributions to health
and welfare, retirement, and education funds. Since
about November 1996, the Respondent stopped con-
tributing to the health and welfare fund and the retire-ment fund. Since about June 1997, the Respondent
stopped contributing to the education fund. The Re-
spondent engaged in this conduct without prior notice
to Local 577-M and without affording Local 577-M an
opportunity to bargain with the Respondent with re-
spect to this conduct and the effects of this conduct.
Until at least December 1996, Local 577-M could not
have learned or could not have been reasonably ex-
pected to learn that the Respondent was unilaterally re-
pudiating its obligation to make contributions to the
health and welfare fund and the retirement fund. These
subjects relate to wages, hours, and other terms and
conditions of employment of the unit and are manda-
tory subjects for the purposes of collective bargaining.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) by failing to make required
contributions to the health and welfare and retirement
funds since about November 1996 and the education
fund since about June 1997, we shall order the Re-
spondent to make whole its unit employees by makingall such delinquent contributions, including any addi-tional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). In addition, the Respondent shall reimburse
unit employees for any expenses ensuing from its fail-
ure to make the required contributions, as set forth in
Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).1ORDERThe National Labor Relations Board orders that theRespondent, Milwaukee Engraving Co., Inc., Milwau-
kee, Wisconsin, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Failing or refusing to bargain collectively withthe exclusive collective-bargaining representative of its
employees by stopping its required contributions to the
health and welfare, retirement, and education funds.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make whole the following unit employees bymaking all delinquent contributions it has failed to
make to the health and welfare and retirement funds
since about November 1996 and the education funds
since about June 1997, in the manner set forth in the
remedy section of this decision:All employees of the Respondent who were cov-ered by the 1991±1994 Agreement and all em-
ployees, artists who perform electronic pre-press
functions such as desk top publishing work; ex-
cluding guards and supervisors as defined in the
Act.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amounts
due under the terms of this Order.(c) Within 14 days after service by the Region, postat its facility in Milwaukee, Wisconsin, copies of the 3MILWAUKEE ENGRAVING CO.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''attached notice marked ``Appendix.''2Copies of thenotice, on forms provided by the Regional Director for
Region 30, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 1, 1996.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.March 31, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail or refuse to bargain collectivelywith the exclusive collective-bargaining representative
of our employees by stopping our required contribu-
tions to the health and welfare, retirement, and edu-
cation funds.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole the following unit employeesby making all delinquent contributions we have failed
to make to the health and welfare and retirement funds
since about November 1996 and the education fund
since about June 1997, in the manner set forth in a de-
cision of the National Labor Relations Board:All our employees who were covered by the col-lective-bargaining agreement with Graphic Com-
munications International Union, AFL±CIO, CLC,
Local 507-M and/or Local 277-M, effective from
May 1, 1991, through April 30, 1994, and all em-
ployees, artists who perform electronic pre-press
functions such as desk top publishing work; ex-
cluding guards and supervisors as defined in the
Act.MILWAUKEEENGRAVINGCO., INC.